Mr. Justice Morris
delivered the opinion of the Court:
There was much discussion in this case, both in briefs and oral arguments, over the effect and bearing of certain acts of Congress upon the powers of the two railroad companies here sued; and there was an effort by the appellant to show that the car of the Metropolitan Railroad Company, in connection with which Looney lost his life, was unlawfully on the track of the Washington & Great Tails Railway Company. But this discussion seems to us wholly irrelevant. The act of Congress of *514June 5, 1900 (31 Stat. at L. 270, chap. 718), authorized these two railroad companies, and six other urban and suburban railroad companies in the District of Columbia, and three other suburban companies whose roads extended into the State of Maryland, to contract with each other for the use of their respective roads or routes, or any part thereof. The act was accepted, and the two companies here concerned did so contract. At all events, we find them using the roads of each other; and we must presume that they did so under the act of Congress and in accordance therewith. Using the tracks of each other, they must be held to have adopted the appliances of each, other for the running of their cars so far as was necessary for such use. For that use the employees of the one became the employees of the other; and all the employees became the fellow employees of each other.
It would seem to be absurd to make the rights and duties and liabilities of these employees as to each other dependent upon the special terms of the agreements of these companies between themselves, which were never communicated to them, and which they had no opportunity to ascertain. Without attempting to go at any length into the relation of these several companies with each other, it seems to be sufficient to note that, prior to the passage of the act of June 5, 1900, there existed here a company or combination known as the Washington Traction & Electric Company, the purpose of which evidently was to gain control of various street railroad organizations in the District of Columbia, and to combine them in one system. This was sought to he accomplished, and was in fact accomplished, by the purchase of the stock of the several companies,-or of a controlling interest therein. Thus the Washington Traction & Electric Company became possessed of a controlling interest in the stock of the Metropolitan Railroad Company and in the stock of the Washington & Great Falls Electric Railway Company, among others, and apparently remained so possessed and in control of these two companies at the time of the accident which gave rise to the present suit. More for the purpose of bookkeeping, it would seem, than for any other purpose, the *515organizations were kept separate in name, but with the same officers in each and all the companies, as well as in the controlling company. They had all but one office, and, except for the purpose of accounting, the organization was the same for all. The employees would be shifted around, as occasion required, from one road to the other,-by one and the same superintendent. The deceased, Looney, himself had been so shifted, and had only been about two weeks in the position which he occupied at the time of his death. Under the circumstances, therefore, whether the Washington Traction & Electric Company, the controlling company, be regarded as the real employer of all the employees serving on these several roads, or whether the combination of roads must be regarded as a kind of partnership employing the same employees, it is very clear that the deceased, Looney, was an employee on each and all of the roads, as occasion required; that he took the ordinary risks of such employment ; and that it would be absurd to hold him as a coemployee of the conductor, when a ear of the Great Ealls railway was over the pit, and as a stranger to the conductor when a car of the Metropolitan railroad was over it, when he was hired to do the same service for every car.
By the act of June 5, 1900, the Washington & Great Falls Railway Company was authorized to purchase the stock, property, and franchises of any other of the railroads mentioned, and to change its name, if it was thought proper to do so; and in pursuance of this authority it purchased the stock, property, and franchises of the Metropolitan Railroad Company, and took the name of the Washington Railway & Electric Company, by which it has here been sued. The purchase and the change of name seem to have been effected after the accident which is the basis of the present suit; and they are not deemed to have affected the present suit in any way, further than in the form of the suit.
We are of opinion that there was no error in the ruling of the court below that the deceased, Looney, and the conductor of the car in connection with which the accident happened, were fellow servants; and that therefore, under the well-established *516rule of law, harsh though it may appear on occasions, the deceased took upon himself the risk of the negligence of his co-employee, and cannot hold the common employer of both liable for it.
2. Error is assigned on behalf of the appellant on rulings of the trial court in reference to the contract stated to have been entered into by two roads in pursuance of the several acts of Congress, authorizing them to enter into arrangements with each other. It is claimed that the trial court should have submitted to the jury the question whether there was such a contract, and what were its terms; and that it was error on the part of the court to hold that the contract was valid, and was binding upon the employees of the parties to it. As a matter of fact no such rulings appear from the record to have been made, except in as far as they may be inferred from the action of the court in taking the case from the jury at the conclusion of the plaintiff’s testimony. But there was no error in any event. The only testimony in regard to this contract was that of the plaintiff’s own witness, who, indeed, was secretary of the defendant companies and a director therein, and therefore to be regarded as a hostile witness, but whose testimony, nevertheless, was clear, unequivocal, and to the point. He stated that the contract was only oral, and he gave its terms. There was nothing to submit to a jury; and there was nothing to indicate invalidity in the contract. It was certainly not invalid, because it was not committed to writing. It is difficult to see wherein there was any error here.
3. It might well be that the judgment of the trial court could be sustained on the ground that there is no sufficient testimony to show negligence on the part of the conductor or motorman of the ear. The tendency of the testimony on behalf of the plaintiff is rather to show accident than negligence. The testimony of the coroner is very distinctly to that effect. He testifies that the death was caused by the contact of the electric current with the back of the deceased just beneath the shoulders, and there was no evidence of contact anywhere else. If the death had resulted from the contact of the electric current with the hands of *517the deceased there might have been some reason to infer negligence on the part of the conductor or motorman; but, as the cause was decided by the trial court on the other ground, and that ground appears to be tenable, we deem it unnecessary to examine the testimony to determine whether there was sufficient to go to the jury on the subject of the negligence of the conductor or motorman of the car. The mode of the accident must remain unknown.
From what we have said it follows that the judgment appealed from must be affirmed, with costs. And it is so ordered.

Affirmed.

A writ of error to the Supreme Court of the United States was prayed by the appellant, and allowed February 10, 1905.